                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,             )
                                      )
               Plaintiff,             )       ORDER
                                      )
       vs.                            )
                                      )
Hope Marie Zephier,                   )       Case No. 1:18-cr-135
                                      )
               Defendant.             )

       Defendant was conditionally released on August 7, 2018, pending final resolution of this

matter. (Doc. No. 15). She currently resides in New Town, North Dakota.

       Defendant has executed a plea agreement. (Doc. No. 25). Her change of plea and sentencing

hearings are scheduled for September 16, 2019, in Bismarck before Chief Judge Hovland. (Doc. No.

34).

       On July 24, 2019, defense counsel contacted chambers to advise that defendant wants to be

remanded into custody to begin service of her anticipated sentence.

       Accordingly, defendant shall surrender to United States Marshal’s office in Bismarck by 3:00

p.m. on August 9, 2019. Upon her surrender, defendant shall be committed to the custody of the

Attorney General or designated representative for confinement in a corrections facility separate, to

the extent practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. Defendant shall be afforded a reasonable opportunity for private consultation with defense

counsel. On order of a court of the United States or on request of an attorney for the Government,

the person in charge of the corrections facility shall deliver defendant to the United States marshal

for the purpose of an appearance in connection with court proceedings.




                                                 1
IT IS SO ORDERED.

Dated this 30th day of July, 2019.

                                         /s/ Clare R. Hochhalter
                                         Clare R. Hochhalter, Magistrate Judge
                                         United States District Court




                                     2
